IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHERRILYN WASHINGTON,                     : No. 194 MM 2014
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
HARRY HAMILTON,                           :
                                          :
                   Petitioner             :


                                      ORDER


PER CURIAM
      AND NOW, this 27th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.